 


109 HR 3458 IH: Mortgage Cancellation Relief Act of 2005
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3458 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Andrews (for himself and Mr. Foley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income of individual taxpayers discharges of indebtedness attributable to certain forgiven residential mortgage obligations. 
 
 
1.Short titleThis Act may be cited as the Mortgage Cancellation Relief Act of 2005. 
2.Exclusion from gross income for certain forgiven mortgage obligations 
(a)In generalParagraph (1) of section 108(a) of the Internal Revenue Code of 1986 (relating to exclusion from gross income) is amended by striking or at the end of both subparagraphs (A) and (C), by striking the period at the end of subparagraph (D) and inserting , or, and by inserting after subparagraph (D) the following new subparagraph: 
 
(E)in the case of an individual, the indebtedness discharged is qualified residential indebtedness.. 
(b)Qualified residential indebtedness shortfallSection 108 of such Code (relating to discharge of indebtedness) is amended by adding at the end the following new subsection: 
 
(h)Qualified residential indebtedness 
(1)LimitationsThe amount excluded under subparagraph (E) of subsection (a)(1) with respect to any qualified residential indebtedness shall not exceed the excess (if any) of— 
(A)the outstanding principal amount of such indebtedness (immediately before the discharge), over 
(B)the sum of— 
(i)the amount realized from the sale of the real property securing such indebtedness reduced by the cost of such sale, plus 
(ii)the outstanding principal amount of any other indebtedness secured by such property. 
(2)Qualified residential indebtedness 
(A)In generalThe term qualified residential indebtedness means indebtedness which— 
(i)was incurred or assumed by the taxpayer in connection with real property used as a residence and is secured by such real property, 
(ii)is incurred or assumed to acquire, construct, reconstruct, or substantially improve such real property, and 
(iii)with respect to which such taxpayer makes an election to have this paragraph apply. 
(B)Refinanced indebtednessSuch term shall include indebtedness resulting from the refinancing of indebtedness under subparagraph (A)(ii), but only to the extent the refinanced indebtedness does not exceed the amount of the indebtedness being refinanced. 
(C)ExceptionsSuch term shall not include qualified farm indebtedness or qualified real property business indebtedness.. 
(c)Conforming amendments 
(1)Paragraph (2) of section 108(a) of such Code is amended— 
(A)in subparagraph (A) by striking and (D) and inserting (D), and (E), and 
(B)by amending subparagraph (B) to read as follows: 
 
(B)Insolvency exclusion takes precedence over qualified farm exclusion; qualified real property business exclusion; and qualified residential shortfall exclusionSubparagraphs (C), (D), and (E) of paragraph (1) shall not apply to a discharge to the extent the taxpayer is insolvent.. 
(2)Paragraph (1) of section 108(b) of such Code is amended by striking or (C) and inserting (C), or (E). 
(3)Subsection (d) of section 121 of such Code is amended by adding at the end the following new paragraph: 
 
(12)Special rule relating to discharge of indebtednessThe amount of gain which (but for this paragraph) would be excluded from gross income under subsection (a) with respect to a principal residence shall be reduced by the amount excluded from gross income under section 108(a)(1)(E) with respect to such residence.. 
(d)Effective dateThe amendments made by this section shall apply to discharges after the date of the enactment of this Act. 
 
